Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 6/1/22. Claims 1-3 and 7-14 are pending and are being examined in this Office Action. In view of applicant's amendments to the claims filed 6/1/22, the 35 USC 102 and 35 USC 112 rejections have been withdrawn. However, new rejections based on applicant’s claim amendments are shown herein.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quan et al. 2017 (Nano Lett., 2017, 17, 3701, applicant’s IDS filed on 7/2/20), in view of Quan et al. 2016 (J. Am. Chem. Soc., 2016, Vol. 138, 2649, applicant’s IDS filed on 12/3/20).
Applicant Claims
The instant claims are drawn to:

    PNG
    media_image1.png
    572
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    95
    533
    media_image2.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Quan et al. 2017 exemplifies and teaches the following organic-inorganic perovskites, in which PEA = phenylethylammonium, MA = methylammonium (page 3702, first column, first paragraph; page 3703, first column, second paragraph):

    PNG
    media_image3.png
    29
    238
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    40
    229
    media_image4.png
    Greyscale

With regard to the claimed properties and limitations for the perovskite in claims 1-3, the examiner notes that the intended use is not accorded patentable weight.  
Thus in reference to the claimed properties of the perovskite, the examiner asserts that the properties are inherent to the compound since the compound is structurally identical to the compound claimed. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) ("From the standpoint of patent law, a compound and all its properties are inseparable."). Something which is old does not become patentable upon the discovery of a new property.
The examiner asserts that applicant’s claims are drawn to a compound and not to a process. As compound claims, the property and activity of the compound is inherent to the structure of the compound.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dis-pensing oil from an oil can) would be capable of dis-pensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. ( MPEP § 2114)
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)… See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” (MPEP § 2112.02)
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
 “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Quan et al. 2017 is deficient in the sense that it does not teach applicant’s particular FA = formamidinium. Instead Quan et al. 2017 teaches MA = methylammonium.
Quan et al. 2016 also teaches one of the same perovskites (page 2650, first column, first paragraph): 

    PNG
    media_image5.png
    36
    274
    media_image5.png
    Greyscale

Quan et al. 2016 additionally teaches “By replacing the methylammonium with the formamidinium (HN=CHNH3+) cation to further reduce quasi-2D perovskites’ bandgap, solar devices with even higher performance without hysteresis could potentially be engineered in the future.” (page 2653, conclusion section, first paragraph, second column)
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to substitute Quan et al. 2016’s suggested formamidinium cation for Quan et al. 2017’s methylammonium cation in their organic bromide perovskite, with a reasonable expectation of success, particularly since Quan et al. 2016 teaches the potential benefits of “replacing the methylammonium with the formamidinium (HN=CHNH3+) cation to further reduce quasi-2D perovskites’ bandgap, solar devices with even higher performance without hysteresis”. 

	Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658